*1066
ORDER ON MOTION FOR EXTENSION OF TIME

PER CURIAM.
Appellant, John W. Stoutamire, has filed a motion for extension of time to file his initial brief in this matter. We grant the motion. Appellant shall have 30 days from the date of this order to file his initial brief. Further briefing shall be in accordance with the Rules of Appellate Procedure. We write only to explain a change in the Rules of Appellate Procedure concerning briefs in such cases.
This is an appeal of an order which summarily denied appellant’s motion for posteon-viction relief. Effective January 1, 1997, Florida Rule of Appellate Procedure 9.140(g), which governed such appeals, was changed. The amended rule, now Rule 9.140(i), provides in pertinent part: “no briefs ... shall be required, but any appellant’s brief shall be filed within 15 days of the filing of the notice of appeal.” In this case appellant’s notice of appeal was filed on March 5, 1997, and thus his initial brief was due under the new rule on March 20,1997. It was not until May 14, 1997, that appellant filed his motion for extension of time. There has been no objection by the State to that motion. Although we are granting the motion in this case, we remind litigants that normally motions for extensions of time to file a brief filed after the time for filing the brief has expired, will not be granted. We will not hesitate to apply that rule to this type of case. Most of these proceedings are handled by litigants pro se. The fact that they are not represented by a lawyer does not excuse them from complying with the procedural rules. Steele v. Unemployment Appeals Commission, 596 So.2d 1190, 1192 (Fla. 1st DCA 1992). Litigants should be on notice that in appeals pursuant to Rule 9.140(i), the initial brief is due within 15 days from filing the notice of appeal.
MINER, LAWRENCE and PADOVANO, JJ., concur.